UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 F O R M10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-11234 KINDER MORGAN ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0380342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code: 713-369-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934.Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes []No [X] The Registrant had 207,310,563 common units outstanding as of April 30, 2010. 1 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Statements of Income - Three Months Ended March 31, 2010 and 2009 3 Consolidated Balance Sheets - March 31, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 General and Basis of Presentation 39 Critical Accounting Policies and Estimates 39 Results of Operations 39 Financial Condition 50 Recent Accounting Pronouncements 55 Information Regarding Forward-Looking Statements 55 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 PART II.OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. (Removed and Reserved) 58 Item 5. Other Information 58 Item 6. Exhibits 58 Signature 60 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Millions Except Per Unit Amounts) (Unaudited) Three Months Ended March 31, Revenues Natural gas sales $ $ Services Product sales and other Total Revenues Operating Costs, Expenses and Other Gas purchases and other costs of sales Operations and maintenance Depreciation, depletion and amortization General and administrative Taxes, other than income taxes Other expense (income) ) ) Total Operating Costs, Expenses and Other Operating Income Other Income (Expense) Earnings from equity investments Amortization of excess cost of equity investments ) ) Interest, net ) ) Other, net Total Other Income (Expense) ) ) Income Before Income Taxes Income Taxes ) ) Net Income Net Income Attributable to Noncontrolling Interests ) ) Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ $ Calculation of Limited Partners’ Interest in Net Income (Loss) Attributable to Kinder Morgan Energy Partners, L.P.: Net Income Attributable to Kinder Morgan Energy Partners, L.P. $ $ Less: General Partner’s Interest ) ) Limited Partners’ Interest in Net Income (Loss) $ ) $ Limited Partners’ Net Income (Loss) per Unit $ ) $ Weighted Average Number of Units Used in Computation of Limited Partners’ Net Income per Unit Per Unit Cash Distribution Declared $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Millions) March 31, December 31, 2009 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted deposits - Accounts, notes and interest receivable, net Inventories Gas in underground storage Fair value of derivative contracts Other current assets Total current assets Property, plant and equipment, net Investments Notes receivable Goodwill Other intangibles, net Fair value of derivative contracts Deferred charges and other assets Total Assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Current portion of debt $ $ Cash book overdrafts Accounts payable Accrued interest Accrued taxes Deferred revenues Fair value of derivative contracts Accrued other current liabilities Total current liabilities Long-term liabilities and deferred credits Long-term debt Outstanding Value of interest rate swaps Total Long-term debt Deferred income taxes Fair value of derivative contracts Other long-term liabilities and deferred credits Total long-term liabilities and deferred credits Total Liabilities Commitments and contingencies (Notes 4 and 10) Partners’ Capital Common units Class B units i-units General partner Accumulated other comprehensive loss ) ) Total Kinder Morgan Energy Partners, L.P. partners’ capital Noncontrolling interests Total Partners’ Capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Millions) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Amortization of excess cost of equity investments Income from the allowance for equity funds used during construction ) ) Income from the sale or casualty of property, plant and equipment and other net assets ) ) Earnings from equity investments ) ) Distributions from equity investments Proceeds from termination of interest rate swap agreements - Changes in components of working capital: Accounts receivable Inventories ) ) Other current assets Accounts payable ) ) Accrued interest ) ) Accrued taxes Accrued liabilities ) ) Rate reparations, refunds and other litigation reserve adjustments - Other, net ) ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Acquisitions of assets and investments ) ) Repayments from customers - Capital expenditures ) ) Sale or casualty of property, plant and equipment, and other net assets net of removal costs ) Net proceeds from (Investments in) margin deposits ) Contributions to equity investments ) ) Distributions from equity investments in excess of cumulative earnings - Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities Issuance of debt Payment of debt ) ) Repayments from related party - Debt issue costs ) ) Increase (Decrease) in cash book overdrafts ) Proceeds from issuance of common units - Contributions from noncontrolling interests Distributions to partners and noncontrolling interests: Common units ) ) Class B units ) ) General Partner ) ) Noncontrolling interests ) ) Other, net - ) Net Cash (Used in) Provided by Financing Activities ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) ) (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Noncash Investing and Financing Activities Assets acquired by the assumption or incurrence of liabilities $ $
